Gaynor, J.
(concurring):
Why the justice dismissed this case^at the close of the plaintiff’s evidence does not appear. The jury could, have found that the defendant’s stableman invited the plaintiff into the .defendant’s stable to hold a lantern, and that as soon as he went in the defendant’s dog rushed at him and bit him. There was ample evidence that the dog had- previously bitten other people, and that the defendant knew it. The justice was about to dismiss the case on. thé ground as he stated that there was no evidence that the stableman “had control of this dog”. The'evidence all showed that the dog had been kept there for a long time; and in'whose charge would he be presumed to be except in that of the man in charge of the building.' But how did that matter ? - He was kept there by ■the defendant, whoever had charge of him. The .plaintiff then called the stableman and showed that he was in charge,’frustrated all the while however by objections and rulings that should have no place in the trial' of a cause; but the justice still persisted in dismissing the case. ■ - .
The judgment should be reversed.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.